Citation Nr: 0029158	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  94-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound with fracture of the humerus, 
left upper arm, to include consideration of a separate 
assignable 10 percent evaluation for a tender surgical scar 
above the left elbow.

2.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran had honorable active duty service from November 
1949 to February 1953.  He also had other than honorable 
active duty service from February 1954 to December 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 1993 and September 1994 rating 
decisions of the Department of Veterans Affairs (VA) regional 
office (RO) in Philadelphia, Pennsylvania.  In the September 
1993 rating decision the RO denied the veteran's claim for an 
evaluation in excess of 30 percent for residuals of gunshot 
wound with fracture of the humerus of the left upper arm.  In 
the September 1994 rating decision the RO denied the 
veteran's claim of service connection for PTSD.  In a 
subsequent rating decision in February 2000, the RO assigned 
the veteran a separate 10 percent evaluation for a tender 
surgical scar on the anterior forearm above the left elbow.

In August 1995 the RO was informed of the veteran's desire to 
withdraw his request for a hearing before a Traveling Member 
of the Board.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran does 
not have PTSD.

2.  Residuals of a gunshot wound with fracture of the 
humerus, left upper arm, as they affect Muscle Group V, are 
severe and include pain and fatigue as well as a tender 
surgical scar above the left elbow; such residuals do not 
limit flexion of the left forearm to 45 degrees or limit 
extension of the left forearm to 110 degrees. 

3.  Residuals of a gunshot wound with fracture of the 
humerus, left upper arm, are not manifested by a fibrous 
union, nonunion or loss of head of the left humerus or of a 
flail joint of the left elbow. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).

2.  Residuals of a gunshot wound with fracture of the 
humerus, left upper extremity, is not more than 30 percent 
disabling, with a separate 10 percent evaluation for a tender 
surgical scar above the elbow, according to applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.50, 4.51, 4.54, 4.73, Diagnostic 
Code 5305 (1996); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic 
Code 5305 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

During the veteran's period of active duty service from 
November 1949 to February 1953, he served with the United 
States Army.  His service included a tour in Korea where he 
served in the infantry as a rifleman.  His decorations 
include the Purple Heart.  

The veteran's service medical records show that in August 
1950 he was struck in the left arm by enemy machine gun fire.  
He was diagnosed as having wound, missile, gunshot, upper 
left arm, no artery or nerve involvement, and fracture, 
compound, comminuted, junction of the middle and distal 
third, humerus left, no artery or nerve involvement, 
secondary to the gunshot wound.  

In August 1958 the veteran filed a claim of service 
connection for a gunshot wound to the upper left humerus.  

In an October 1959 rating decision the RO granted service 
connection for residuals of a gunshot wound, with fracture of 
the humerus, left upper arm, and assigned a 30 percent 
evaluation.

At a VA orthopedic examination in September 1983, the veteran 
complained of continuous pain in the left shoulder which he 
said had previously been intermittent.  He said that the 
shoulder ached more when he tried to use it.  He said that 
his arm prevented him from performing leather work like he 
used to.  He was noted to have no job loss, but was also 
noted to have not worked in five years.  On examination the 
fracture of the left humerus was healed as seen on X-ray.  
The wound of entrance and wound of exit were 1/2 inch in size 
each, one in the lateral side and one on the medial side, and 
were healed.  The passage of the bullet was found to affect 
the radial and median nerve components so that the veteran 
had constant pain in the neck and axilla, with a sense of 
tension in the hand and thumb.  As far as a sensory 
component, there was pain and paresthesias mid-forearm to the 
ends of the fingers and thumb along the median and radial 
eminations.  The veteran was diagnosed as having residuals of 
gunshot wound, left humerus, upper third, and left thumb 
extensor paralysis due to radial nerve damage, marked 
limitation of motion.

An X-ray of the veteran's left shoulder was performed in 
September 1983 revealing no significant abnormality of the 
left shoulder joints, and multiple bullet fragments.

On file is a June 1984 VA orthopedic examination report 
noting that there was "not much trouble" with the function 
of the elbow.  It extended to 5 degrees and flexed to 130 
degrees.  Forearm pronation was 0 to 80 degrees and forearm 
supination was 0 to 75 degrees.

Findings at a VA neurological examination in July 1984 
included limitation of extension of the veteran's left elbow 
to 170 degrees and normal flexion.  There was no other muscle 
weakness.  The veteran was assessed as having history of 
gunshot wound and comminuted fracture of the distal third of 
left humerus, residual disability being limitation of 
extension of the elbow.  The examiner noted that there was no 
evidence of median or ulnar nerve damage and no evidence of 
radial nerve involvement in the upper arm.  

In a follow-up VA examination in July 1984, the veteran was 
evaluated for deformity of the thumb of the left hand with 
stiffness.  Findings in regard to the left upper extremity 
revealed a well healed wound scar of lateral aspect of mid 
upper arm, and no gross localized muscle atrophy throughout 
extremities.  There was no significant abnormality in deep 
tendon reflexes and pinprick sensation stimuli test noted.  

On file is a September 1988 medical letter from a family 
physician, D.J. Yutronich, D.O., stating that the veteran had 
been seen on eight occasions since 1983 and that on four of 
those occasions he was seen for low-grade exogenous 
depression. 

At a VA examination in June 1991, the veteran complained of 
having a constant ache in his left arm since his injury in 
service in 1950.  He said that he took Tylenol tablets for 
pain as needed.  Examination of the left shoulder revealed no 
swelling and slight tenderness on the lateral aspect of the 
left upper arm.  There was slight depression and marked 
tenderness of a posterior scar of the left shoulder.  In 
regard to the left elbow, there was no swelling or 
tenderness.  Range of motion of the left elbow revealed 
flexion to 145 degrees, a lack of full extension by 10 
degrees, supination to 45 degrees and pronation to 45 
degrees.  There was moderate tenderness in the posterior 
aspect of the left arm.  

X-rays of the veteran's left humerus were taken in June 1991 
revealing an old fracture of the distal humerus which had 
been completely healed with a slight posterior bowing.  The 
bony union was solid.  There was no elbow abnormality seen.  
A conclusion was given of healed fracture of the distal 
humerus.

In July 1993 the veteran filed a claim for an increased 
evaluation for his left arm disability.  He complained of 
experiencing sharp pain from his shoulder to his fingers and 
said that he had bursitis in his left arm.  He said that he 
took Tylenol daily for pain.

In a September 1993 rating decision the RO continued the 
veteran's 30 percent evaluation for his service-connected 
left arm disability.

In September 1993 the veteran filed a claim of service 
connection for PTSD.

In February 1994 the veteran underwent a VA orthopedic 
examination where he complained of an intermittent pattern of 
pain throughout the left arm and hand which had been getting 
worse over the past 10 years, particularly over the past 4 to 
5 years.  The pain reportedly remained most of the time and 
was intensified by movement of the shoulder, elbow and hand.  
The pain in the veteran's left hand was the worst part and 
symptoms were also affected by damp and cold weather which 
intensified his symptoms.  The veteran reported that he had 
been taking Tylenol most of the time for pain which didn't 
help much, and that he last worked in 1987 at a gas station.  
On examination the veteran had frequent shaking of his left 
arm, especially when he tried to move the joints in the left 
upper extremity because of pain.  There was a well healed 
surgical scar over the anteromedial aspect of the left upper 
arm, three centimeters in length, superficially, and also a 
soft tissue defect spot at the bullet entrance wound over the 
lateral aspect of the mid forearm.  Moderate tenderness 
remained around the scar area.  There was some localized 
tenderness over the anterior aspect of the glenohumeral joint 
area of the left shoulder and also moderate tenderness over 
the antecubital area of the left elbow with no apparent 
abnormalities.  

Measurement in painless active range of motion of the left 
shoulder joint at the February 1994 VA examination revealed 0 
to 70 degrees in forward flexion, 0 to 65 degrees in 
abduction movement, 0 to 30 degrees in external rotation 
movement and 0 to 40 degrees in internal rotation movement.  
It was noted that the veteran could hardly keep elevated the 
shoulder because it elicited pain in the elbow and left hand.  
Left elbow joint painless active range of motion responded 
with 0 to 130 degrees in flexion and extension, 0 to 80 
degrees in forearm supination, 0 to75 degrees in pronation 
movement.  As far as the left wrist joint, there was acute 
tenderness throughout the joint with no acute inflammation or 
any specific swelling.  Measurement in painless active range 
of motion revealed 0 to 40 degrees in flexion and extension 
movements, 0 to 15 degrees in radial deviation, and 0 to 20 
degrees in ulnar deviation movements.

Further findings at the February 1994 VA examination revealed 
gross muscle strength test response with 4.5/5.0 in proximal 
muscles including shoulder flexors, abductors, and also elbow 
flexors and extensors.  Wrist extensors responded with 3.5 to 
4.0/5.0 in grade of muscle strength and 4.5/5.0 in grade of 
strength in wrist flexors.  Thumb of the left hand muscle 
strength testing responded with 3.0 to 3.5/5.0 in grade of 
strength in flexors in phalangeal joint of the thumb and 1 to 
2/5 in grade of strength in extensors of the thumb in the 
left hand.  The veteran was assessed as having residual 
chronic pain from history of gunshot wound throughout the 
left upper extremity and deformity of the thumb of the left 
hand, residual deformity and degenerative joint disease left 
hand.  He was also assessed as having traumatic degenerative 
joint disease of the left elbow.  X-rays revealed radiopaque 
metallic foreign bodies within the soft tissues of the 
veteran's left shoulder and minimal degenerative changes in 
the left elbow, old healed fracture lower left humerus.  

In a May 1994 rating decision the RO continued the veteran's 
30 percent evaluation for residuals of gunshot wound with 
fracture of the humerus, left upper arm, and increased his 
service-connected left thumb disability from 10 to 20 percent 
disabling.

In June 1994 the veteran was evaluated by VA for his service 
connection claim for PTSD.  He reported that eight days after 
arriving in Korea in service he was wounded and hospitalized 
for three months.  He said that he was on a psychiatric ward 
for awhile and that he shook quite a bit.  He said that 
"they" thought that he had a psychiatric problem, but that 
he did not believe them.  He said that he went on a hunger 
strike in order to get out of the psychiatric ward.  He 
reported that he spent 16 years in prison for killing a man 
in an armed robbery spree.  He said that while in prison he 
injured his spine in a stabbing incident and was paralyzed 
for a couple of months.  He said that he was also shot six 
times while attempting to escape from prison.  He said that 
after his release from prison in 1972, he worked in low 
paying jobs off and on until 1987 at which time he underwent 
surgery for prostate cancer and stopped working.  He said 
that he thought a lot about the war or dreamed about it and 
felt scared.  He said that he had been in some "pretty heavy 
combat" and had memories of bullets flying close by on all 
sides.  He said that he saw a lot of dead bodies lying around 
which upset him.  He said that he didn't think about the war 
"that much" and he didn't let it "bug [him] or worry 
[him]".  He said that he recalled going up a hill with 142 
men and coming back wounded with 7 men.  He said that he was 
bothered by the fact that so many men were killed.  

In regard to symptoms, the veteran told the examiner in June 
1994 that he had previously had frequent nightmares of the 
war, but no longer had them.  He denied having flashbacks and 
was unable to describe any psychological stress or reminders 
of the trauma.  He also said that there was no use in trying 
to avoid thinking about the war because he couldn't help but 
think about it.  He said that he avoided war movies and 
avoided talking about the war, but he did think about it more 
after he had attended reunions with his military group.  He 
said that he got along okay with other people, but described 
a severe problem in developing intimacy with any woman in his 
life.  He said that he had no friendships.  He admitted to a 
very small amount of love and trust in his emotional 
repertoire and denied any difficulties with his view of the 
future.  He said that during his childhood he had been in 17 
different foster homes since the age of 7 or 8.  He denied 
sleeping problems.  He admitted to irritability and outbursts 
of anger.  He had poor concentration.  He generally avoided 
crowds.  He was noted to sit in the examination room in a 
seat with the best view of every entrance in the room and 
escape possibilities.  He denied any exaggerated startled or 
physiologic reactively when reminded of the war.  He denied 
having received any psychiatric care in the past.  The 
examiner assessed the veteran as having a long standing 
personality disorder with antisocial features which preceded 
his military time.  She said that there were adequate 
symptoms of PTSD, but there were some other reasons for the 
veteran's irritability and outbursts of anger and difficulty 
concentrating.  Damaged love and trust affects such as the 
veteran's traumatic upbringing and injuries while in prison.  
She went on to say that while the veteran met the criteria 
for PTSD, she estimated that about 50 percent was related to 
his military experience and 50 percent was related to other 
life events.  

In a September 1994 rating decision the RO denied service 
connection for PTSD.

In a May 1995 statement the veteran said that he had recently 
obtained two part-time jobs working at two post offices.  

On file is an August 1995 letter from the United States Post 
Office stating that as of August 4, 1995, the veteran would 
no longer be employed with the postal service as a cleaning 
agent per the veteran's choice. 

An August 1995 record from the Social Security Administration 
shows that the veteran had qualified for retirement benefits.

In July 1997 the veteran attended a VA orthopedic examination 
for chronic pain of the left arm and for deformity of the 
left hand.  On examination there was a well healed scar in 
the mid upper arm that was a half inch long with soft tissue 
defect wound scar over the lateral aspect of the upper arm 
from the entrance of the bullet.  He also had a 3/4 inch long 
superficial scar over the medial aspect of the mid upper arm 
from the entrance of the bullet.  Moderate tenderness 
remained over the wound scar in the lateral aspect of the 
upper arm.  There was slight diffuse muscle flattening 
throughout the left upper extremity, especially in the left 
hand.  There was no apparent limitation in active range of 
motion of the left shoulder and left elbow joints in all 
planes.  There was slight limitation in active range of 
motion of the left wrist joint.  Painless active range of 
motion in the left wrist joint revealed 0 to 55 degrees in 
forward flexion, 0 to 50 degrees in backward extension, 0 to 
25 degrees in radial deviation and 0 to 45 degrees in ulnar 
deviation in the left wrist joint.  There was slight muscle 
weakness throughout the left upper extremity with 4/5 in 
grade of strength, except the extensors of the thumb in the 
left hand which was 2/5 in grade, especially in extensor 
pallucis longus muscle of the thumb.  Sensation to pinprick 
stimuli test responded as unremarkable.  The veteran was 
assessed as having residuals from history of gunshot wound of 
the left humerus and deformity of the left hand, especially 
the thumb, with gross weakness in extensors.  X-ray results 
revealed no internal change in the appearance of the healed 
fracture of the distal left humerus and minimal degenerative 
changes in the left humerus.  The results also revealed 
minimal degenerative changes in the left hand and mild 
degenerative changes in the left wrist.

At a VA orthopedic examination in November 1999, the veteran 
complained of pain in the distal aspect of the upper arm in 
the region where he had the injury wound and also just above 
the elbow at the exit surgical site, as well as pain over the 
inner aspect of the elbow and on down to the forearm.  He 
said that his symptoms were worse with cold, damp weather but 
he had symptoms on a daily basis.  The only precipitating 
factor was that he noted some numbness if he slept on the 
arm.  He was unable to give an answer on questioning in 
regard to the visual analog scale as to the level of his 
symptoms.  He said that the left arm was not as strong as it 
had previously been.  He said that he took Tylenol to 
alleviate symptoms.  He denied using an arm brace.  On 
examination the veteran utilized the left upper extremity and 
hand to unbutton his shirt and was independent in removing 
his shirt.  The left shoulder range of motion had painfree 
abduction from 0 to 105 degrees, forward flexion 0 to 120 
degrees, internal rotation from 0 to 50 degrees, and external 
rotation 0 to 80 degrees.  There was crepitus with rotation 
at the shoulder.  There were no major trigger points 
surrounding the shoulder, only minimal tenderness at the 
biceps.  There was no tenderness to the rotator cuff 
insertion on the left.  There was significant tenderness over 
the surgical site which was over the anterior forearm just 
above the elbow which was 2 centimeters in length.  Also, at 
the posterior or more lateral aspect of the left upper arm 
there was a loss of tissue approximately one by one 
centimeter which was also tender.  This was noted to be a 
soft tissue defect from the bullet entrance.  Range of motion 
of the left elbow in flexion was from 15 to 130 degrees and 
supination was from 0 to 80 degrees.  Pronation was 0 to 80 
degrees.  Reflexes were 1+ and equal, bilaterally.  Gross 
sensation was intact throughout.  Negative Tinel's at wrist 
and left elbow.  The veteran was able to approximate 
fingertips to palmar crease and also thumb to fingers.  There 
was no radiographic evidence of fracture of dislocation or 
soft tissue injury involving the left shoulder joint.  
Glenohumeral articulation was intact.  There were round 
metallic foreign body projects over the mid-clavicular 
region.  Impression was metallic foreign body mid-clavicular 
region.  An assessment was given of radiologic evidence of 
well healed old fracture of the distal aspect of the left 
humeral shaft and status post residual changes in soft tissue 
with limitation to range of motion as above to shoulder and 
elbow secondary to gunshot wound to the left upper arm.   

In a rating decision in February 2000, the RO assigned the 
veteran a separate 10 percent evaluation for surgical scar on 
the anterior aspect above the upper left elbow.

In March 2000 the veteran was examined by a panel comprised 
of three VA psychiatrists who closely reviewed the veteran's 
claims file.  The panel noted in their report that their 
interview with the veteran had been conducted systematically 
following item by item the DSM IV criteria for PTSD.  
According to this report, the veteran stated that he often 
thought about the days he spent in combat, the narrow escapes 
and the deaths of others.  He said that these thoughts were 
recurrent and distressing to him.  He reported dreams of the 
war right after the war, but that such dreams had long 
disappeared.  He denied flashbacks, or physiological 
reactivity, but felt upset in a manner which he could or did 
not articulate upon seeing persons whom he considered were 
Koreans.  The veteran said that he made no particular efforts 
to avoid thoughts or memories of service.  He attended 
reunions of his war buddies which he enjoyed and had been to 
the Korean War monument on two occasions.  He said that he 
had to abandon his hobby in leather work due to eye problems 
and shaky hands, but not of an emotional origin.  The veteran 
said that he got along with everyone "pretty good".  He 
said that he noticed no change in his range of affect, 
already marked by his most unfortunate experiences before 
entering active duty versus after combat.  The panel 
concluded that the veteran satisfied the criterion under 
criteria B, but did not meet any of the criterion listed 
under criteria C, and that a minimum of 3 were required for 
the diagnosis.  The panel thus determined that the veteran 
did not meet criteria C and that the diagnosis of PTSD could 
not be rendered.  The panel went on to note that the veteran 
did not "endorse" irritability and denied difficulty in 
concentrating.  He did not report hypervigilance and 
displayed none throughout the interview.  He denied startle 
reaction and did not display the same when the room door was 
unexpectedly slammed.  The panel stated that the veteran met 
none of the items of the criterion for D and that at least 
two were required for a diagnosis of PTSD.  The panel said 
that criterion E was "nil" and so was F.  On examination 
the veteran was noted to be carelessly groomed and unshaven.  
His clothes were " 'So-so' unclean".  There was no evidence 
of psychosis or chemical dependence.  The veteran's affect 
was basically warm, appropriate, of some range, without 
tears, and consistent with his content.  The panel noted that 
the veteran was a naïve sort of person and in some ways 
presented as quite straight forward and in other areas was 
quite evasive and elusive.  He displayed no hint of 
hypervigilance and did not startle on stimulus.  The panel 
provided an impression of "psychiatric observation, no 
disease found.  In particular, the veteran does not meet 
criteria for PTSD."  He was also assessed as having adult 
antisocial behavior, rule out personality disorder, NOS.  He 
was given a global assessment of functioning score of 80.  
The panel concluded by stating that the veteran did not meet 
the criteria for PTSD.  The panel also stated that it was of 
some interest that the evaluation by a VA psychiatrist in 
1994 made at the request of the Air Force led to a diagnosis 
of personality disorder.  

II.  Legal Analysis

PTSD

As a preliminary matter, the Board finds that VA has 
fulfilled its duty to assist the veteran in developing 
evidence pertinent to his claim.  § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register.  64 Fed. Reg. 32,807-32808 
(1999) (codified at 38 C.F.R. § 3.304(f)).  The changes 
provide that service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with the 
provisions of 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (2) credible supporting evidence that 
the claimed in-service stressor occurred.  Id.  See also 
Harth v. West, 14 Vet. App. 1 (2000).  The provisions of 
§ 4.125(a) state that "[i]f the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis."  

In regard to the inservice stressors, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see also Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).

In the instant case, attention is directed to the first 
element for service connection for PTSD requiring medical 
evidence diagnosing the condition in accordance with the 
provisions of 38 C.F.R. § 4.125(a). As far as the medical 
evidence, the veteran has stated that he has never sought 
psychiatric treatment for PTSD, and the treatment records on 
file make no reference to complaints or treatment for PTSD.  
Thus, the medical evidence pertaining to PTSD boils down to 
two examination reports, one performed by a (VA) physician in 
June 1994 and one performed by a panel of three (VA) 
psychiatrists in March 2000.

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) offered guidance on the assessment of the probative 
value of medical opinion evidence.  The Court has instructed 
that it should be based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  Further, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  In doing so, the Board 
is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Id. at 30; Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

The VA examiner who conducted the June 1994 examination did 
not indicate that she had reviewed the veteran's claims file 
prior to conducting the examination, and it appears from her 
report that she based her assessment on the history as 
provided by the veteran.  She assessed the veteran as having 
a long standing personality disorder with antisocial features 
which preceded his military time.  She also stated that there 
were adequate symptoms of PTSD, but that there were some 
other reasons that the veteran may be having irritability and 
outbursts of anger and difficulty concentrating.  She pointed 
to damaged love and trust affects such as the veteran's 
traumatic upbringing and injuries while in prison.  She 
concluded by stating that while the veteran met the criteria 
for PTSD, she estimated that about 50 percent was related to 
his military experience and 50 percent was related to other 
life events.  

In contrast to the examiner's assessment in 1994, the 
assessment that was rendered by a panel of three VA 
psychiatrists in 2000 was not only based on an evaluation of 
the veteran, but also on a review of his claims file, 
including the report from the VA examiner in 1994.  After 
examining the veteran and reviewing the claims file, the 
panel concluded that the veteran did not meet the criteria 
under DSM IV for PTSD.  See 38 C.F.R. § 4.125.  They based 
their conclusion on the fact that the veteran did not meet 
any of the items of criterion C, and that a minimum of 3 were 
required for a diagnosis.  In making this determination, the 
panel when through each of the 7 criterion listed under 
criteria C and explained why the veteran did not meet each 
criterion.  For example, the panel noted that the veteran 
made no particular efforts to avoid thoughts or memories of 
the war and attended reunions of his war buddies and had been 
to the Korean war Monument in Washington, D.C., twice.  
Similarly, the panel went through each of the criterion 
listed under Criterion D and explained why the veteran did 
not meet each criterion, as well as Criteria E and F.  
Greater weight has been afforded this examination report.  It 
is more recent in time than the examination report in 1994, 
and was rendered by a panel of three psychiatrists who 
reviewed the veteran's claims file, including the 1994 VA 
examination report.  In addition, the conclusion reached by 
the panel is unequivocal and supported by adequate rationale, 
whereas the opinion by the 1994 examiner is somewhat 
equivocal in that it relates the veteran's PTSD to 
nonservice-connected factors as much as it does to service-
connected factors.  In this regard, the examiner stated that 
the veteran admitted to irritability and outbursts of anger 
and had poor concentration thereby satisfying the criterion 
under D for a PTSD diagnosis, but she went on to state that 
there were some "other reasons" that he may be experiencing 
these symptoms - damaged love and trust, such as his 
traumatic upbringing and injuries while in prison.  

The evidence as a whole preponderates against a diagnosis of 
PTSD, and an essential element for service connection for 
such a disability is lacking.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and service connection for PTSD must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Gunshot Wound Injury 

The veteran's file shows that the RO has properly developed 
the evidence to the extent possible, and there is no further 
VA duty to assist him with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (1999).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history when assigning a disability rating, it is the present 
level of disability that is of primary concern. 38 C.F.R. 
§§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

Before addressing the question of a higher evaluation for the 
veteran's arm wound, it should be pointed out that the 
schedular criteria by which muscle injuries are rated changed 
during the pendency of the veteran's appeal to the Board.  
See 62 Fed. Reg. No. 30235-30240 (Jun. 3, 1997) (effective 
July 3, 1997).  Thus, adjudication of the claim must now 
include consideration of both the old and new criteria.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  In this regard, the RO advised 
the veteran of the new criteria in a Supplemental Statement 
of the Case dated in February 2000.

The veteran is currently in receipt of a 30 percent 
evaluation for his gunshot wound injury under Diagnostic Code 
5305 for severe disability to the non-dominant arm, Muscle 
Group V.  This muscle group includes the flexor muscles of 
the elbow, consisting of the biceps, brachialis, and 
brachioradialis, whose functions include elbow supination 
(long head of the biceps is the stabilizer of the shoulder 
joint) and flexion of the elbow.  38 C.F.R. § 4.73, 
Diagnostic Code 5305 (1996); 38 C.F.R. § 4.73, Diagnostic 
Code 5305 (1999).  Under the revised criteria set forth in 
38 C.F.R. § 4.56 (1999), a "severe" disability of the 
muscles contemplates a "through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity  missiles, or with shattering bone 
fracture of open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft part, 
intermuscular binding and scarring."  Since this 30 percent 
rating is the maximum available rating under Code 5305 under 
both the new and old schedular criteria, a higher than 30 
percent rating under this code cannot be attained.  

The veteran is also in receipt of a separate 10 percent 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7804, for 
a tender and painful surgical scar located on the anterior 
aspect of the left arm above the elbow.  This is consistent 
with findings at a November 1999 VA examination of 
significant tenderness over the surgical site which was over 
the anterior forearm just above the elbow and tissue loss.  
These findings were described by the examiner as being 
consistent with a soft tissue defect from the bullet 
entrance.

A higher than 30 percent evaluation for the veteran's left 
arm disability would be warranted if the veteran were to meet 
the criteria for a 40 percent evaluation under the limitation 
of motion codes.  In this respect, a 40 percent evaluation is 
warranted for limitation of flexion of the forearm to 45 
degrees as well as for limitation of extension of the forearm 
to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5206 or 
5207.  However, medical findings in this case do not show 
that the veteran has limitation of motion that meets the 
criteria for a 40 percent evaluation under either Code 5206 
or Code 5207.

Findings at a VA examination in November 1999 revealed that 
the veteran had left arm flexion from 0 to 120 degrees, left 
arm abduction from 0 to 105 degrees, left arm external 
rotation from 0 to 80 degrees, left arm internal rotation 
from 0 to 50 degrees, left elbow flexion from 0 to 130 
degrees, supination from 0 to 180 degrees and pronation from 
0 to 80 degrees.  It is evident from these findings that the 
veteran does not have limitation of flexion of the forearm to 
45 degrees or limitation of extension of the forearm to 110 
degrees.  This determination does not change even after 
considering an additional evaluation due to functional loss 
such as pain on motion, weakness and/or incoordination.  
38 C.F.R. § 4.40, 445, 4.59; Deluca v. Brown, 8 Vet. App. 202 
(1995).  This is so based on the actual range of motion 
studies demonstrated by the veteran as well as the fact that 
such motions were noted in 1999 to be "painfree".  

Notwithstanding the above-noted consideration of painful 
motion as it specifically pertains to functional loss, the 
Board does not dispute the veteran's contention of 
experiencing chronic pain in his upper left extremity.  This 
is especially so in view of the assessment given by a VA 
examiner in February 1994 of residual chronic pain from 
history of a gunshot wound of the upper left extremity.  
However, it is important to note that pain and fatigue are 
cardinal symptoms of muscle injury and, as such, these 
symptoms are already contemplated in the veteran's 30 percent 
evaluation under Code 5305.  See 38 C.F.R. § 4.50 (1996) and 
38 C.F.R. § 4.56(c) (1999).  

A higher than 30 percent evaluation is also not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202, for impairment 
of the humerus since the veteran has not demonstrated a 
fibrous union of the humerus (40 percent), nonunion of the 
humerus (50 percent) or loss of head of the humerus (70 
percent).  Similarly, there is no evidence of a Flail joint 
of the left elbow (50 percent).  See Diagnostic Code 5209.

In sum, the preponderance of the evidence is against an 
evaluation in excess of 30 percent for a gunshot wound with 
fracture of the humerus, left upper extremity, with a 
separate 10 percent evaluation assignable for a tender 
surgical scar above the left elbow.  Since the preponderance 
is against a higher evaluation, the benefit-of-the-doubt rule 
is not for application, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.

An increased rating for residuals of gunshot wound with 
fracture of the humerus, left arm, is not warranted.



		
	C. W. Symanski
	Veterans Law Judge
Board of Veterans' Appeals

 

